UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      November 21, 2016

                                       No. 14-1610

                               JEFFREY J. HEFFERNAN,
                                                Appellant

                                             v.

               CITY OF PATERSON; MAYOR JOSE TERRES;
    POLICE CHIEF JAMES WITTIG; POLICE DIRECTOR MICHAEL WALKER

                                (D.N.J. No. 2-06-cv-03882)

Present: VANASKIE, GREENBERG and COWEN, Circuit Judges

       1. Motion filed by Appellant to amend the Judgment.

                                                         Respectfully,
                                                         Clerk/tyw
                                          ORDER
The foregoing motion is granted. The August 25, 2016 Order of this Court is amended by
vacating the remand of this matter to the District Court. The Clerk of Court is directed to
mark this appeal closed based on the settlement reached by the parties.1


                                                         By the Court,

                                                         s/ Thomas I. Vanaskie
                                                         Circuit Judge
Dated:        December 7, 2016
tyw/cc:       Mark B. Frost, Esq.
              Ryan M. Lockman, Esq.               Anthony V. D’Elia, Esq.
              Victor A. Afanador, Esq.            Roosevelt Jean, Esq.
              Susana Cruz-Hodge, Esq.             Thomas P. Scrivo, Esq.
              Erik E. Sardina, Esq.               Gary Potters, Esq. A True Copy
                                                                                 Marcia M. Waldron, Clerk
                                                                         Certified order issued in lieu of mandate.
1
 The members of the panel express our sincere gratitude to the head of our excellent
mediation program, Joe Torregrossa, for his stellar efforts in facilitating an amicable
resolution of this controversy.